1

2                                      UNITED STATES DISTRICT COURT
3                                            DISTRICT OF NEVADA
4                                                        ***
5
      MARK ALLAN UNTERSCHER,
6
                            Plaintiff,
7                                                           2:16-cv-02958-MMD-VCF
      vs.
8

      HOLIDAY INN CLUB VACATIONS,                           ORDER SCHEDULING A SETTLEMENT
9
                                                            CONFERENCE
                            Defendant.
10
            Before the court is the Motion for Settlement Conference (ECF No. 28). Defendants have filed a
11
     Response to the Motion for Settlement Conference (ECF NO. 29).
12
            Accordingly, IT IS HEREBY ORDERED that the Motion for Settlement Conference (ECF No.
13
     28) is GRANTED.
14
            A settlement conference is hereby scheduled to commence at 10:00 a.m., April 3, 2019, in the
15
     chambers of the undersigned United States Magistrate Judge, Lloyd D. George United States Courthouse,
16
     333 Las Vegas Boulevard South, Ste. 3005, Las Vegas, Nevada.
17
            All principal counsel of record who will be participating in the trial and who have full authority
18
     to settle this case, all parties appearing pro se, if any, and all individual parties must be present. In the
19
     case of non-individual parties, counsel of record shall arrange for an officer or representative with binding
20
     authority to settle this matter up to the full amount of the claim or most recent demand to be present for
21
     the duration of the conference.
22
            If any party is subject to coverage by an insurance carrier, then a representative of the insurance
23
     carrier with authority to settle this matter up to the full amount of the claim or most recent demand must
24
     also be present for the duration of the settlement conference. This representative must be the adjuster
25
1    primarily responsible for the claim or an officer with supervisory authority over that adjustor. Third party

2    administrators do not qualify.

3           A request for an exception to the above attendance requirements must be filed and served at least

4    one week prior to the settlement conference. Counsel of record, individual parties, and a fully authorized

5    representative shall appear in person unless the court enters an order granting a request for exception.

6                           PREPARATION FOR SETTLEMENT CONFERENCE

7            In preparation for the settlement conference, the attorneys for each party shall submit a

8    confidential settlement conference statement for the Court’s in camera review. The settlement conference

9    statement shall contain the following:

10                  1.      A brief statement of the nature of the action.

11                  2.      A concise summary of the evidence that supports your theory of the case, including

12   information which documents your damages claims. Please attach to your statement any documents or

13   exhibits which are relevant to key factual or legal issues, including selected pages from deposition

14   transcripts or responses to other discovery requests.

15                  3.      An analysis of the key issues involved in the litigation.

16                  4.      A discussion of the strongest points in your case, both legal and factual, and a frank

17   discussion of the weakest points as well. The Court expects you to present a candid evaluation of the

18   merits of your case.

19                  5.      A further discussion of the strongest and the weakest points in your opponent’s

20   case, but only to the extent that they are more than simply the converse of the weakest and the strongest

21   points in your case.

22                  6.      The history of settlement discussion, if any, which details the demands and offers

23   which have been made, and the reasons they have been rejected.

24                  7.      The settlement proposal that you believe would be fair.

25

                                                             2
1                   8.      The settlement proposal that you would honestly be willing to make in order to

2    conclude this matter and stop the expense of litigation.

3           The settlement conference statements shall be received in my chambers - not later than 4:00 p.m.,

4    March 27, 2019. DO NOT SERVE A COPY ON OPPOSING COUNSEL. DO NOT DELIVER OR

5    MAIL COPIES TO THE CLERK’S OFFICE.

6           The purpose of the statement is to assist the undersigned Magistrate Judge in preparing for and

7    conducting the settlement conference. In order to facilitate a meaningful conference, your utmost candor

8    in responding to all of the above-listed questions is required. The settlement statement will be seen by

9    no one except the undersigned. If this case does not settle, the settlement conference statement will not

10   be disclosed to the judge who ultimately presides over the trial. Each statement will be securely

11   maintained in my chambers, and will be destroyed following the conference.

12          DATED this 4th day of January, 2019.
                                                                 _________________________
13                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

                                                          3
